DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, and 11-12 are pending in this office action.

Response to Arguments
Applicant’s arguments filed on April 14th, 2021, with respect to claim under 35 U.S.C 103 have been fully considered and are persuasive. The rejection of the previous Office Action has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of prior arts of record, claims 1, and 11-12 are allowed over the prior art of record.

Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent 5,877,714 issued to Satoh (hereinafter as “Satoh”) in view of U.S Patent Application Publication 2010/0293344 issued to Nishino (hereinafter as “Nishino”) in further view of U.S Patent Application Publication 2005/0154916 issued to Boulanger et al. (hereinafter as “Boulanger”) does not teach and/or render obvious the following claim limitations of the instant application in combination with the remaining of the claims:
, at a same time, a plurality of tracings using the data segments and the plurality of search strings; and selecting the data string from a longest match sequence tracing of the plurality of tracings.

With regards to the above limitation, U.S Patent 5,877,714 issued to Satoh (hereinafter as “Satoh”)  teaches a invention to provide a search data for compression to reduce the size of the system. Satoh specify a microcomputer in which includes a repeat data search device that is used for data compression by receiving search instruction in the repeat data search device to be output from the timing controller to the write buffer. Satoh further teaches how the CAM (Content Addressable Memory) is able to receive the search string and perform comparison by comparing character data stored in the CAM cell row and the input character data that is already completed in the first half of the cycle of the clock SR and determine that the match line is held high when a match occurs. Satoh is the closest prior art to teach the comparison of the search characters with the stored characters and determining a match by allowing the match line to go high. Satoh does not teach the novelty of the invention in which comprises 
a data compression controller configured to determine a data string comprised of the data segments that successively matches the search strings of the plurality of search strings indicated by the plurality of signal generating circuits, and to compress the data 

The inventive concept solves improving the compression ratio by saving the processing time. Typically, the current software uses a hash method to reduce the search time, and providing a lot character sequences may cause the software to discard certain sequences and making it difficult to search the whole sequence of the character. The claimed invention solves this issue by utilizes a iterative data searching circuits that comprises to store a plurality of search strings where the content addressable memory (CAM) is coupled to the write buffer. The CAM cells is able to store the data segments of a data set and uses that to compare to the input search string to determine whether they are the same first half of a period of a clock set-reset (SR). The compression results involves determines the matching of the search string by matchings the search string of the plurality of search string indicated by the Signal Generating Circuits to compress the data by replacing the data string with the compression string and determine the data by performing at the same time a plurality of tracing and selecting the longest match from the plurality of tracings to reduce the search time and saving the complexity of perform the searching through hashing. 

Also, U.S Patent Application Publication 2010/0293344 issued to Nishino (hereinafter as “Nishino”) teaches selecting a position from a plurality of positions in a 
of the invention in which comprises a data compression controller configured to determine a data string comprised of the data segments that successively matches the search strings of the plurality of search strings indicated by the plurality of signal generating circuits, and to compress the data set by replacement of the data string with compression data, wherein determining the data string comprises: performing, at a same time, a plurality of tracings using the data segments and the plurality of search strings; and selecting the data string from a longest match sequence tracing of the plurality of tracings.

As mention above, the inventive concept solves improving the compression ratio by saving the processing time. Nishino does solve fixing the compression ratio by replacing the compression rate, however, Nishino does not teach performing a string search by performing, at a same time, a plurality of tracings using the data segments and the plurality of search strings and selecting the data string from a longest match sequence tracing of the plurality of tracings when performing the replacement of the 

Finally, U.S Patent Application Publication 2005/0154916 issued to Boulanger et al. (hereinafter as “Boulanger”) teaches a network processor in which incorporates parallel pattern detection engine by receiving a input data stream in which is in parallel with a number of units. The system determine the most consecutive bytes in the pattern to determine the longest match within the 5 consecutive bytes “ABCDE” appearing in the input data stream 201 as shown below in Fig. 2B.

    PNG
    media_image1.png
    328
    477
    media_image1.png
    Greyscale



A further search was conducted for the claims in the instant application, the closest prior art of records found were U.S Patent 6,505,270 issued to Voelkel et al. (hereinafter as “Voelkel”) and U.S Patent 7,096,318 issued to Jalowiecki et al. (hereinafter as “Jalowiecki”).


Althrough, Voelkel teaches comparing input with a plurality matches of search string. Voelkel does not provide determining the longest match by compressing the data with a replacement and determining the longest match by performing a plurality of tracing to locate the longest match. The inventive concept solves by improving the compression ratio by saving the processing time. Typically, the current software uses a hash method to reduce the search time, and providing a lot character sequences may cause the software to discard certain sequences and making it difficult to search the whole sequence of the character. The claimed invention solves this issue by utilizes a iterative data searching circuits that comprises to store a plurality of search strings 

Jalowiecki teaches a compound associative memory for using a data parallel computer by storing and retrieving data in compound associative memory. The invention provides to search and write behaviors of entire memory. During the search cycle, the CAM match lines in the main CAM array would results the system to determine a match or mismatch in the rows and tag the matching words. Jalowiecki does not explicitly teach determining the longest match by compressing the data with a replacement and determining the longest match by performing a plurality of tracing to locate the longest match.

The inventive concept solves by improving the compression ratio by saving the processing time. Typically, the current software uses a hash method to reduce the search time, and providing a lot character sequences may cause the software to discard certain sequences and making it difficult to search the whole sequence of the character. 

Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The above limitation, when combine with the rest of the limitation recited in independent claim 1 in combination with the current elements are both novel and unobvious over the prior of record.


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

5/13/2021
/ANDREW N HO/Examiner
Art Unit 2162      


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162